Citation Nr: 0918779	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-31 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas



THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to patellofemoral pain syndrome of the 
knees.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Waco, Texas.  In an August 2008 
decision, the Board reopened the Veteran's claim for service 
connection for his low back disability, which previously had 
been denied in an April 2003 rating decision, and remanded 
the reopened claim for further development.  That development 
having been completed, the claim was returned to the Board 
for appellate disposition.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran 
subsequently withdrew his request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e).


FINDING OF FACT

The currently diagnosed chronic lumbrosacral strain was not 
shown to have been present or made worse by service, nor was 
it shown to have been caused by, related to, or permanently 
made worse by a service connected disability, including 
patellofemoral pain syndrome of the knees.


CONCLUSION OF LAW

The Veteran's current chronic lumbosacral strain was neither 
incurred in, nor aggravated by, his service, nor is it 
proximately due to, the result of, or aggravated by a service 
connected disability, including patellofemoral pain syndrome 
of the knees.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by a 
December 2005 letter sent to the Veteran by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran to support his claims. The Veteran 
was also informed of the elements necessary to establish 
service connection on a direct and on a secondary basis.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486

Letters dated in March 2006 and April 2006 adequately 
informed the Veteran how VA assigns a disability rating and 
an effective date.  The March 2006 letter was sent to the 
Veteran prior to the initial rating decision in this matter.  
Additionally, the Veteran's claim was subsequently 
readjudicated in a Statement of the Case (SOC) dated in 
October 2006 and a Supplemental Statement of the Case (SSOC) 
dated in March 2009.  In any event, any error in providing 
such notice is harmless in this case insofar as service 
connection is denied, hence no rating or effective date will 
be assigned with respect to this claimed condition.   

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of service treatment records and 
various private treatment records.  The Board's prior remand 
instructed the RO/AMC to obtain additional private treatment 
records.  In this regard, the RO/AMC sent the Veteran a 
letter dated in October 2008 requesting that he provide 
authorizations to enable VA to obtain these records.  
However, the Veteran failed to do so; consequently, VA was 
unable to obtain any additional private treatment records.  

Two VA examinations were provided in connection with this 
claim.  The Veteran was examined in April 2006.  In 
accordance with the Board's August 2008 remand, the Veteran 
was reexamined in January 2009.  

The August 2008 remand also indicated that the RO/AMC should 
ascertain whether an earlier VA examination dated in March or 
April 2003 took place, and, if so, obtain a copy of same.  
The remand noted that the April 2003 rating decision that 
denied the Veteran's initial claim for a low back disability 
mentioned a VA examination, but it was unclear whether such 
an examination was actually performed or whether the 
reference thereto in the body of rating decision was 
erroneous.  The RO/AMC was unable to locate any VA 
examinations of the Veteran from that time period.  The Board 
notes that the RO/AMC attempted to locate an examination at 
the Texas VA Health Care System.  However, the claims file 
reflects that the Veteran filed his claim with the RO in 
Nashville, Tennessee prior to his discharge from military 
service, while stationed in Fort Campbell, Kentucky (although 
the Veteran listed a Texas home address) and the April 2003 
rating decision was from the Nashville RO.  Thus, it is 
unclear whether the Texas VA Health Care System would have 
conducted an examination of the Veteran, if one in fact took 
place.  However, upon further review of the April 2003 rating 
decision and the claims file, the Board finds that the 
reference to a VA examination in the April 2003 rating 
decision was apparently erroneous, no VA examination took 
place, and remanding this case again to obtain clarification 
of this would only further delay the resolution of this 
matter without providing any benefit to the Veteran.  The 
Board notes that the "Evidence" section of the April 2003 
rating decision does not list a VA examination as among the 
evidence considered.  The Veteran claimed 10 different 
disabilities, and, with respect to all of the Veteran's 
disabilities other than his low back condition, the RO 
referenced only the Veteran's service treatment records and 
his Medical Evaluation Board (MEB) examination in its 
discussions.  Further, the rating decision was issued 
approximately 2 weeks after the RO received the Veteran's 
claim, and it is extremely unlikely that a VA examination 
could have been scheduled and performed in that time period. 

For the reasons set forth above, the Board therefore finds 
that the VA satisfied its duty to assist.  

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where a disability is 
proximately due to, or the result of, a service connected 
disability.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a non-service connected disease or 
injury that is proximately due to, or the result of, a 
service connected disability will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b) (2008).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran claims that he has a low back disability that was 
incurred in or aggravated by service or, alternatively, that 
he has a low back disability that is secondary to his service 
connected knee disabilities.

The Veteran is currently diagnosed with chronic lumbosacral 
strain.  The Veteran's service treatment records do not show 
any diagnosis of, or treatment for, chronic lumbosacral 
strain.  The Veteran complained of numbness, tightness, and 
pain in his lower back in July 2002.  He stated that he had 
these symptoms for 3 months, and did not recall any 
precipitating trauma to his lower back.  The assessment at 
that time was midline back pain.  The Veteran was instructed 
to sleep on a firm mattress and to discontinue sleeping on 
his back.  The Veteran declined medication for his back pain.  

In a "Report of Medical Assessment" dated in October 2002, 
the Veteran stated that had unspecified "back problems."  
The Veteran complained of low back pain at his Medical 
Evaluation Board (MEB) examination in October 2002.  However, 
the examiner did not diagnose a back disability or enter any 
pertinent findings at that time.  Service treatment records 
do not show any other complaints of, or treatment for, a back 
disability.  The MEB resulted in a recommendation that the 
Veteran be discharged as a result of his bilateral 
patellofemoral pain syndrome of the knees.  The Veteran was 
in fact discharged from military service in April 2003.  

The Veteran indicated that he did not receive any medical 
treatment for his back after service until October 2005, 
approximately 2 1/2 years after his discharge.  Private 
chiropractic records indicate that the Veteran sought 
treatment for low back pain and stiffness in October 2005.  
At that time, the Veteran stated that his lower back pain 
began on October 4, 2005 after an accident that occurred 
while he was working on his parents' farm.  He also indicated 
that he had back pain intermittently in the past.  A 
chiropractor's note indicated that the Veteran's low back 
pain and stiffness occurred following an automobile accident.  

The chiropractor determined that the Veteran's cervical and 
lumbar ranges of motion were restricted with pain.  The 
chiropractor also stated that digital palpation revealed 
muscular hypertonicity in all involved areas, and that 
cervical segmental dysfunction was noted with motion 
palpation.  While the chiropractic notes indicate that an x-
ray was performed, the results of the x-ray were not 
reported.  The chiropractic notes also indicate that a 
diagnostic impression was discussed with the Veteran, but the 
diagnosis was not reported.  Conservative chiropractic 
management was recommended. 

In October 2008, the Veteran was requested to sign an 
authorization for VA to obtain a complete copy of his 
chiropractic treatment records from this provider, but he 
failed to do so.  

A VA examination of the Veteran's back was performed in April 
2006.  At that time, the Veteran reported low back pain since 
fall 2002.  He reported that an x-ray by his chiropractor 
that was performed a year previously showed a fracture of L5.  
As noted previously, however, the claims file does not 
contain such any such x-ray and the chiropractic records in 
the claims file do not indicate that the Veteran's 
chiropractor diagnosed a fractured L5.

Upon examination, the Veteran's back was "essentially 
normal."  The examiner diagnosed chronic lumbosacral strain.  
He stated that the Veteran's lumbosacral strain was less 
likely than not secondary to his bilateral patellofemoral 
syndrome of the knees.  The examiner stated that medical 
literature does not support a nexus between these two 
disabilities.

X-rays of the lower back were performed in connection with 
the April 2006 examination.  The radiologist indicated that 
there was a suggestion of spondylosis of L5 without 
spondylolisthesis.  The radiologist suspected this was a 
composite density but recommended oblique views.  The 
intervertebral spaces and bodies, pedicles, sacrum, and 
sacroiliac joints appeared normal.  No indication of fracture 
residuals was noted.

In June 2006, the Veteran submitted a letter from a private 
physician.  The private physician stated that she reviewed 
the Veteran's service treatment records, which showed 
"multiple instances where [the Veteran] was evaluated and 
treated" for his knee and low back problems.  She stated 
that Veteran "sought ongoing treatment for his knee and back 
pain" after his discharge.  She stated that the Veteran was 
diagnosed with a fracture in the "T5" vertebral body.  The 
Veteran's private physician stated that, since there were no 
radiological studies performed in service, her opinion was 
that it was at least as likely as not that the Veteran 
fractured his vertebra in service.  She opined that the 
Veteran probably fractured his vertebra while performing 
airborne training jumps.  She also opined that the Veteran's 
chronic back pain as likely as not resulted from his knee 
pain.  Other than this letter and a notation of pain 
medications that were prescribed there are no medical records 
related to  the Veteran's treatment by this private physician 
in the claims file.  In October 2008, the Veteran was 
requested to sign a release to enable VA to obtain his 
treatment records from this physician, but he failed to do 
so.  

Pursuant to the August 2008  Board remand, the Veteran's back 
was reexamined by VA in January 2009.  At that time, the 
Veteran reported that his low back pain began after a march 
in 2002.  He stated that he had daily pain since then that 
got worse after service.  He reported that his chiropractor 
told him that he had an old vertebral fracture. The examiner 
diagnosed chronic lumbosacral strain.

The Board notes that the August 2008 remand stated that the 
examination should include radiological studies of the spine.  
The examiner reviewed the radiology report from April 2006 
but did not order additional x-rays.  The examiner noted that 
the April 2006 x-ray report did not mention any fracture.  
The examiner also noted that there was a suggestion of 
spondylosis of L5 without spondylolithesis and that the x-
rays were essentially normal.  The Board observes that while 
the April 2006 report of examination did not discuss the x-
ray findings, the January 2009 report of examination 
adequately explained the significance of the April 2006 x-
rays.  Therefore, additional x-rays were unnecessary.  The 
examination substantially complied with the August 2008 
remand.  See, e.g. Dyment v. West, 11 Vet. App. 141, 146-147 
(1999).

In an addendum dated in February 2009, the examiner stated 
that he reviewed the claims file.  At that time, the examiner 
noted that the Veteran reported that he developed pain after 
a march with a heavy rucksack.  The Veteran's back exam and 
x-rays were essentially normal.  His diagnosis was lumbar 
strain.  The examiner opined that it was less likely than not 
that the Veteran's back pain was related to a soft tissue 
injury in 2000.  The examiner further noted that there was no 
physiologic relationship between the Veteran's knees and his 
back.  He had normal back exams and a normal gait.  
Therefore, it was less likely than not that the Veteran's 
back was aggravated by his knee disabilities.  The examiner 
stated that a review of the relevant medical literature did 
not reveal any studies that supported  the contention that 
the knee meniscal debridement that the Veteran underwent in 
2008 could have led to any type of spinal pathology.  The 
examiner opined that the Veteran's current spine condition 
was more likely than not secondary to being musculoskeletally 
deconditioned and overweight.  

The Veteran's current back pain is not shown to have been 
directly incurred or aggravated by his service. While the 
Veteran complained of low back pain in July 2002 and at his 
MEB examination in October 2002, he was not diagnosed with 
chronic lumbosacral strain on either occasion.  No findings 
of a continuing disorder were set out.  Furthermore, the 
Veteran did not seek any further treatment for his back after 
service for over 2 1/2 years after separation.  When the 
Veteran did seek treatment, he stated that his back pain 
began after an accident that took place on his parents' farm 
in October 2005 and or an intercurrent automobile accident.  
A lapse of time between discharge from service and any 
medical diagnosis of, or treatment for, a claimed disability 
is a factor that weighs against any claim for service 
connection.  See Maxson v. West, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  While the Veteran later reported that he had 
constant back pain since service, his report is not credible 
in light of the his statement to his chiropractor that, while 
he had experienced back pain at times in the past, his 
present pain did not occur until he was involved in an 
October 2005 accident.  

While the Veteran's private physician attributed his current 
back pain to a vertebral fracture sustained while performing 
airborne jumps, the Board finds this opinion less probative 
than those of the VA examiners.  The VA examiners did not 
diagnose any fracture nor relate the Veteran's chronic 
lumbrosacral strain to an in service injury.  While the 
examiner who performed the April 2006 examination did not 
express an opinion as to the direct cause of the Veteran's 
lumbosacral stain, the examiner who performed the January 
2009 examination stated that the Veteran's back pain was more 
likely than not related to musculoskeletal deconditioning and 
excessive weight.  It is noted that the continuing back pain 
appears related to an intercurrent injury in October 2005.  
At that time, no history of back pain related to service was 
provided.  This is significant as this history is presumed 
probative as it is in an attempt to get treatment and 
presumably get better.

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a private 
medical opinion merely because the private physician did not 
review the claims file, the Board may examine the factual 
foundation of a medical opinion, including whether the 
physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a 
medical opinion that a particular event "may" have led to 
the Veteran's disability is too speculative to establish a 
causal relationship)).  

In this regard, the Board notes that the opinion of the 
Veteran's private physician is conclusory and lacks an 
adequate factual foundation.  The Veteran's private physician 
did not explain the basis for her conclusion that the Veteran 
injured his back in an airborne jump.  While she stated that 
the Veteran had been diagnosed with a vertebral fracture 
(recorded as a T5), no radiological or examination reports 
were available to support this diagnosis.  As noted 
previously, the Veteran was requested to provide an 
authorization to enable VA to obtain any such reports or 
examinations for the Veteran's private physician, but he 
failed to do so.  The only x-ray evidence of record are the 
April 2006 x-rays performed by VA which did not show any 
evidence of this alleged fracture.  

Moreover, while the Veteran's private physician claimed that 
she reviewed the Veteran's service treatment records, those 
records do not indicate that he complained of back pain after 
an airborne jump.  Rather, the Veteran's service treatment 
records show that he did not report any back pain until July 
2002, at which time he reported low back pain that began 
three months previously.  At that time, the Veteran had been 
already transferred out of the infantry and, previous to 
that, he had been on a profile than prohibited jumping since 
January 2001.  Moreover, a review of the claims file shows 
that, aside from statements to this private physician, the 
Veteran never claimed his back pain began during airborne 
training in 2000.  At both VA examinations, the Veteran 
claimed his back pain began in 2002.  As noted above, he told 
his chiropractor that his back pain began in October 2005.  
Additionally, the private physician's statement that the 
Veteran was consistently treated for back pain since service 
contradicted information provided to VA by the Veteran, who 
did not claim he received any post-service treatment for his 
back until October 2005.   

Additionally, the facts do not support the conclusion that 
the Veteran's chronic lumbosacral strain is secondary to his 
service connected knee disability.  Two VA examiners opined 
that there was no relationship between the Veteran's knee 
disability and his low back pain. They both cited the lack of 
medical literature indicating that such a connection exists, 
and, additionally, the examiner who performed the January 
2009 examination noted the lack of any anatomical or 
physiologic relationship between the Veteran's back and his 
knees given his normal gait and normal back examination.  In 
contrast, the Veteran's private physician did not provide any 
explanation of, or basis for, her conclusory statement that 
the Veteran's "chronic back pain is a directed [sic] result 
from the prolonged bilateral knee pain suffered while in the 
service."  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disability, to include as 
secondary to patellofemoral pain syndrome of the knees, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


